Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

	Upon further consideration, the indicated allowability of some claim(s) has been withdrawn.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 11, & 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen 2,554,012.
	Cohen shows an arrow, which includes a shaft and a nock, the shaft has a circular inner cavity (figure 5), and a series of openings 13 which extend through the shaft. The openings may extend in a straight line (column 1, line 59 to column 2, line 6). Since there would be less material in the shaft along the line, this would result in a weak bending axis. Note that claim 1 does not specify where or in which direction the cross . 

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Repinski et al 4,212,463 (newly cited).
	Repinski shows an arrow, which includes a tubular shaft with an inner circular shape; a nock 16; and a score line 112 in the outer surface, which is asymmetric. 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







 /JOHN A RICCI/ Primary Examiner, Art Unit 3711